SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K/A [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 or [ ] TRANSITION REPORT PURSUANT TO SECTION 12 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-52589 FLEXSHOPPER, INC. (Exact name of Registrant as specified in its charter) Delaware 20-5456087 (State of jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 10801 Johnston Road, Suite 210 Charlotte, North Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (866) 950-6669 Securitiesregistered pursuant to Section 12 (b) of the Act:None Securities registered pursuant to Section 12 (g) of the Act:Common Stock, $.0001 Par Value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities ActYes No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes X No . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ X ]No [] 1 Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K/A or any amendment to this Form10-K/A [X]. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: smaller reporting company [X]. Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [] No [X] As of June 30, 2013, the number of shares of Common Stock held by non-affiliates was approximately 7,400,000 shares (excluding 376,387 shares of Series A Preferred Stock convertible into 1,919,574 common shares).The approximate market value based on the last sale (i.e. $0.35 per share as of June 28, 2013) of the Company’s Common Stock held by non-affiliates was approximately $2,600,000. The number of shares outstanding of the Registrant’s Common Stock, as of March 1, 2014, was 21,148,862.The Registrant also has outstanding 376,387 shares of Series 1 Preferred Stock convertible into 1,919,574 shares of Common Stock. Documents incorporated by reference: None. 2 EXPLANATORY NOTE The purpose of this Amendment to FlexShopper, Inc.’s Form 10-K for the fiscal year ended December 31, 2013 is to correct certain typographical errors in the “Notes to Consolidated Financial Statements” in Item 8 and in Item 11 as it pertains to the bonus agreement for Brad Bernstein, President of the Company. Mr. Bernstein’s bonus agreement equal to 5% of annual net income provided net income is equal to or greater than $200,000 expired at the end of 2013 and the original filing made reference to applying to fiscal 2014, which was an error. The Form 10-K filed for the Registrant’s fiscal year ended December 31, 2013, is being corrected herein to eliminate the error by filing amended Items 8 and 11 herein together with the exhibit list contained in Item 15, signature page and certifications.Accordingly, the Registrant’s Form 10-K consists of the original Form 10-K filed on March 31, 2014, as amended by the filing of this Form 10-K/A with respect to Items 8, 11 and 15 as set forth herein. There are no other changes to the Form 10-K other than as set forth above. This Amendment does not reflect events occurring after the March 31, 2014 filing of our Form 10-K or modify or update the disclosures set forth in the Form 10-K in any way. As a result, this Amendment contains forward-looking information that has not been updated for events subsequent to the March 31, 2014 filing of our Form 10-K, and we direct you to our SEC filings made subsequent to March 31, 2014 for additional information. 3 PART II Item 8. Financial Statements and Supplementary Data. Consolidated Financial Statements The report of the Independent Registered Public Accounting Firm, Consolidated Financial Statements and Schedules are set forth beginning on the following page. 4 FLEXSHOPPER, INC. CONTENTS YEARS ENDED DECEMBER 31, 2 PAGE FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets as of December 31, 2013 and 2012 F-2 Consolidated Statements of Operations F-3 Consolidated Statements of Stockholders' Equity F-4 Consolidated Statements of Cash Flows F-5 Notes to Consolidated Financial Statements F-6 - F-17 Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders FlexShopper, Inc. and Subsidiaries (formerly Anchor Funding Services, Inc.) We have audited the accompanying consolidated balance sheets of FlexShopper, Inc. and subsidiaries (the “Company”) as of December 31, 2013 and 2012, and the related consolidated statements of operations, stockholders’ equity, and cash flows for each of the two years in the period ended December 31, 2013. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company as of December 31, 2013 and 2012, and the consolidated results of its operations and its cash flows for each of the two years in the period ended December 31, 2013 in conformity with accounting principles generally accepted in the United States of America. /s/ Scott and Company LLC Columbia, South Carolina March 31, 2014 F-1 FLEXSHOPPER, INC. CONSOLIDATED BALANCE SHEETS December 31, ASSETS CURRENT ASSETS: Cash $ $ Retained interest in purchased accounts receivable, net Due from clients - Earned but uncollected fee income Prepaid expenses and other Lease merchandise - Total current assets PROPERTY AND EQUIPMENT, net OTHER ASSETS: Intangible assets – patent costs - Security deposits $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Due to financial institution $ $ Accounts payable Accrued payroll and related taxes Accrued expenses Collected but unearned fee income Total current liabilities COMMITMENTS AND CONTINGENCIES CONVERTIBLE PREFERRED STOCK, net of issuance costs of $1,209,383 COMMON STOCK ADDITIONAL PAID IN CAPITAL ACCUMULATED DEFICIT ) ) $ $ The accompanying notes to consolidated financial statements are an integral part of these statements. F-2 FLEXSHOPPER, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the years ended December 31, FINANCE REVENUES $ $ INTEREST EXPENSE - financial institution ) ) INTEREST EXPENSE – related parties - ) NET FINANCE REVENUES PROVISION FOR CREDIT LOSSES, net of recoveries ) ) FINANCE REVENUES, NET OF INTEREST EXPENSE AND CREDIT LOSSES OPERATING EXPENSES ) ) (LOSS) INCOME FROM OPERATIONS BEFORE INCOME TAXES ) INCOME TAXES - - NET (LOSS) INCOME $ ) $ BASIC EARNINGS PER COMMON SHARE: NET (LOSS) INCOME ATTRIBUTABLE TO COMMON SHAREHOLDERS $ ) $ DILUTED EARNINGS PER COMMON SHARE: NET (LOSS) INCOME ATTRIBUTABLE TO COMMON SHAREHOLDERS $ ) $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING Basic Dilutive The accompanying notes to consolidated financial statements are an integral part of these statements. F-3 FLEXSHOPPER, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY For the years ended December 31, 2013 and 2012 Preferred Common Additional Accumulated Stock Stock Paid in Capital Deficit Total Balance, January 1, 2012 $ ) $ Provision for compensation expense related to issued stock options - - - Benefit for compensation expense related to expired stock options - - - Net income year ended December 31, 2012 - - - Balance, December 31, 2012 ) Provision for compensation expense related to issued stock options - - - Provision for compensation expense related to issued warrants - - - Sale of common stock - - Net loss year ended December 31, 2013 - - - ) ) Balance, December 31, 2013 $ ) $ The accompanying notes to consolidated financial statements are an integral part of these statements. F-4 FLEXSHOPPER, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the years ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by (used in) operating activities: Depreciation and amortization Compensation expense related to issuance of stock options and warrants Allowance for uncollectible accounts - Decrease (increase) in retained interest in purchased accounts receivable ) Increase in due from client ) - Decrease (increase) in earned but uncollected ) Decrease (increase) in prepaid expenses and other ) Increase in lease merchandise ) - Increase in security deposits ) ) (Decrease) increase in accounts payable ) (Decrease) increase in accrued payroll and related taxes ) Decrease in collected but not earned ) ) Increase (decrease) in accrued expenses ) Net cashprovided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Patent costs ) - Purchases of property and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: (Payments to) proceeds from financial institution, net ) Proceeds from capital contributions - Net cash (used in)provided by financing activities ) INCREASE IN CASH CASH, beginning of period CASH, end of period $ $ The accompanying notes to consolidated financial statements are an integral part of these statements. F-5 FLEXSHOPPER, INC. Notes To Consolidated Financial Statements December 31, 2013 and 2012 1.BACKGROUND AND DESCRIPTION OF BUSINESS: The consolidated financial statements include the accounts of FlexShopper, Inc. (formerly Anchor Funding Services, Inc. the "Company") and its wholly owned subsidiaries, Anchor Funding Services, LLC ("Anchor") and FlexShopper, LLC ("FlexShopper"). FlexShopper, Inc. is a Delaware holding corporation. FlexShopper, Inc. has no operations; substantially all operations of the Company are the responsibility of Anchor. Anchor is a North Carolina limited liability company.Today, the Company operates in two industry segments designated as Anchor and FlexShopper. Anchor purchases company’s accounts receivable, which provide businesses with critical working capital so they can meet their operational costs and obligations while waiting to receive payment from their customers. Anchor also provides back office services to businesses located throughout the United States of America. The Company is actively pursuing the sale of this business.FlexShopper provides certain types of durable goods to consumers on a lease-to-own basis and also provides lease-to-own termsto consumers of third party retailers and e-tailers. FlexShopper is a North Carolina limited liability company. FlexShopper is developing a business that will directly provide certain categories of durable goods to consumers on a lease-to-own basis and currently provides lease-to-own terms to consumers of third party retailers. FlexShopper began generating revenues in December 2013; the amount of these revenues is immaterial to the financial statements. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: Principles of Consolidation - The accompanying consolidated financial statements include FlexShopper, Inc. (formerly Anchor Funding Services, Inc. the "Company") and its wholly owned subsidiaries, Anchor Funding Services, LLC ("Anchor") and FlexShopper, LLC ("FlexShopper"). Estimates – The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Revenue Recognition – Anchor charges fees to its customers in one of two ways as follows: 1) Fixed Transaction Fee. Fixed transaction fees are a fixed percentage of the purchased invoice and purchase order advance.This percentage does not change from the date the purchased invoice is funded until the date the purchased invoice is collected. 2) Variable Transaction Fee.Variable transaction fees are variable based on the length of time the purchased invoice and purchase order advance is outstanding.As specified in its contract with the client, Anchor charges variable increasing percentages of the purchased invoice or purchase order advance as time elapses from the purchase date to the collection date. For both Fixed and Variable Transaction fees, Anchor recognizes revenue by using one of two methods depending on the type of customer.For new customers Anchor recognizes revenue using the cost recovery method.For established customers Anchor recognizes revenue using the accrual method. Under the cost recovery method, all revenue is recognized upon collection of the entire amount of purchased accounts receivable. Anchor considers new customers to be accounts whose initial funding has been within the last three months or less.Management believes it needs three months of history to reasonably estimate a customer’s collection period and accrued revenues.If three months of history has a limited number of transactions, the cost recovery method will continue to be used until a reasonable revenue estimate can be made based on additional history.Once Anchor obtains sufficient historical experience, it will begin using the accrual method to recognize revenue. F-6 For established customers Anchor uses the accrual method of accounting.Anchor applies this method by multiplying the historical yield, for each customer, times the amount advanced on each purchased invoice outstanding for that customer, times the portion of a year that the advance is outstanding.The customers’ historical yield is based on the Anchor last six months of experience with the customer along with the Company’s experience in the customer’s industry, if applicable. The amounts recorded as revenue under the accrual method described above are estimates.As purchased invoices and purchase order advances are collected, Anchor records the appropriate adjustments to record the actual revenue earned on each purchased invoice and purchase order advance. Adjustments from the estimated revenue to the actual revenue have not been material. Revenue Recognition FlexShopper – Lease revenuesare recognizedin the month they are due on the accrualbasis of accounting. Forinternalmanagement reporting purposes, lease revenues from sales and lease ownership agreements are recognized as revenue in the month the cash is collected. On a monthly basis, we record an accrual for lease revenues due but not yet received, net of allowances, and a deferral of revenue for lease payments received prior to the month due. Our revenue recognition accounting policy matches the lease revenuewith the corresponding costs, mainly depreciation, associated with the leased merchandise. Retained Interest in Purchased Accounts Receivable – Retained interest in purchased accounts receivable represents the gross amount of invoices purchased and advances on purchase orders from clients less amounts maintained in a reserve account.For factoring transactions, Anchor purchases a customer’s accounts receivable and advances them a percentage of the invoice total.The difference between the purchase price and amount advanced is maintained in a reserve account.The reserve account is used to offset any potential losses Anchor may have related to the purchased accounts receivable.For purchase order transactions the company advances and pays for 100% of the product’s cost. Anchor’s factoring and security agreements with their customers include various recourse provisions requiring the customers to repurchase accounts receivable if certain conditions, as defined in the factoring and security agreement, are met. Senior management reviews the status of uncollected purchased accounts receivable and purchase order advances monthly to determine if any are uncollectible.Anchor has a security interest in the accounts receivable and inventory purchased and, on a case-by-case basis, may have additional collateral.Anchor files security interests in the property securing their advances.Access to this collateral is dependent upon the laws and regulations in each state where the security interest is filed.Additionally, Anchor has varying types of personal guarantees from their customers relating to the purchased accounts receivable and purchase order advances. Management considered approximately $3,000 of their December 31, 2013 and $80,500 of their December 31, 2012 retained interest in purchased accounts receivable to be uncollectible. Management believes the fair value of the retained interest in purchased accounts receivable approximates its recorded value because of the relatively short-term nature of the purchased receivable and the fact that the majority of these invoices have been subsequently collected. Intangible Assets - Intangible assets, primarily patent costs, are stated at cost less any accumulated amortization and any provision for impairment. Patent costs are amortized by using the straight line method over the shorter of their legal (20 years) or useful lives from the time they are first available for use. Advertising Costs – The Company charges advertising costs to expense as incurred.Total advertising costs were approximately $282,000 and $267,000 for the years ended December 31, 2013 and 2012, respectively. Earnings per Share (“EPS”) – Basic net income per share is computed by dividing the net income for the period by the weighted average number of common shares outstanding during the period.Dilutive earnings per share include the potential impact of dilutive securities, such as convertible preferred stock, stock options and stock warrants.The dilutive effect of stock options and warrants is computed using the treasury stock method, which assumes the repurchase of common shares at the average market price. F-7 Under the treasury stock method, options and warrants will have a dilutive effect when the average price of common stock during the period exceeds the exercise price of options or warrants. (Denominator) (Denominator) Weighted- Per Weighted- Per (Numerator) Average Share (Numerator) Average Share Net Loss Shares Amount Net Income Shares Amount YearEnded December 31, Basic EPS $ ) $ ) $ $ Effect of Dilutive Securities – Options and Convertible Preferred Stock - Diluted EPS $ ) $ ) $ $ Stock Based Compensation - The fair value of transactions in which the Company exchanges its equity instruments for employee services (share-based payment transactions) is recognized as an expense in the financial statements as services are performed. Compensation expense is determined by reference to the fair value of an award on the date of grant and is amortized on a straight-line basis over the vesting period. We have elected to use the Black-Scholes-Merton (BSM) pricing model to determine the fair value of all stock option awards. See Note 9 for the impact on the operating results for the years ended December 31, 2013 and 2012. Fair Value of Financial Instruments – The carrying value of cash equivalents, retained interest in purchased accounts receivable, due to financial institution, accounts payable and accrued liabilities approximates their fair value. Cash and Cash Equivalents – Cash and cash equivalents consist primarily of highly liquid cash investment funds with original maturities of three months or less when acquired. Income Taxes – Effective January 31, 2007, the Company became a “C” corporation for income tax purposes.In a “C” corporation income taxes are provided for the tax effects of transactions reported in the consolidated financial statements plus deferred income taxes related to the differences between financial statement and taxable income. The primary differences between financial statement and taxable income for the Company are as follows: ·Expenses related to the issuance of equity instruments ·Use of the reserve method of accounting for bad debts ·Net operating loss carryforwards. The deferred tax asset represents the future tax return consequences of utilizing these items.Deferred tax assets are reduced by a valuation reserve, when management is uncertain if the net deferred tax assets will ever be realized. The Company applied the provisions of ASC 740-10-50, “Accounting for Uncertainty in Income Taxes”, which provides clarification related to the process associated with accounting for uncertain tax positions recognized in our financial statements. The Company applied this guidance to all its tax positions, including tax positions taken and those expected to be taken, under the transition provision of the interpretation. For the years ended December 31, 2013 and 2012, the Company concluded that it had no material uncertain tax positions. The Company classifies interest accrued on unrecognized tax benefits with interest expense.Penalties accrued on unrecognized tax benefits are classified with operating expenses. F-8 Recent Accounting Pronouncements The FASB amended the Comprehensive Income topic of the ASC in February 2013 with ASU No. 2013-02. The amendment addresses reporting of amounts reclassified out of accumulated other comprehensive income. Specifically, the amendment does not change the current requirements for reporting net income or other comprehensive income in financial statements. However, the amendment does require an entity to provide information about the amounts reclassified out of accumulated other comprehensive income by component. In addition, in certain circumstances an entity is required to present, either on the face of the statement where net income is presented or in the notes, significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income. The amendment was effective for the Company on a prospective basis for fiscal year 2013. This amendment did not have a material effect on the Company’s financial statements. In February 2013, the FASB Issued ASU No. 2013-04, "Obligations Resulting from Joint and Several Liability Arrangements for Which the Total Amount of the Obligation Is Fixed at the Reporting Date". ASU 2013-04 provides guidance for the recognition, measurement, and disclosure of obligations resulting from joint and several liability arrangements for obligations within the scope of this ASU, which is effective January l, 2014. Upon adoption, we do not expect this ASU to impact our financial statements. In July 2013, the FASB issued ASU 2013-11 , "Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, aSimilar TaxLoss, ora Tax Credit Carryforward Exists, "which among otherthings,require an unrecognized tax benefit, or a portion of an unrecognized tax benefit, to be presented in the financialstatements as a reductionto a deferred tax asset for a net operating loss carryforward, a similar tax loss, or a tax credit carryforward, except as denoted within the ASU. The amendments in this ASU are effective for fiscal years, and interim periods within those years, beginning after December 15, 2013. We are currently evaluating the impact on our financial statements with respect to ASU 2013-11. Other accounting standards that have been issued or proposed by the FASB or other standards-setting bodies are not expected to have a material impact in the Company’s financial position, results of operations or cash flows. 3. RETAINED INTEREST IN PURCHASED ACCOUNTS RECEIVABLE: Retained interest in purchased accounts receivable consists of the following: December 31, 2013 December 31, 2012 Purchased invoices $ $ Purchase order advances Reserve account ) ) Allowance for uncollectible invoices ) ) $ $ Retained interest in purchased accounts receivable consists, excluding the allowance for uncollectible invoices, of United States companies in the following industries: December 31, 2013 December 31, 2012 Staffing $ $ Transportation Service Manufacturing $ $ F-9 Adjustments to the allowance for uncollectible invoices were as follows: For the years ending December 31, Balance - beginning of year $ $ Provision for credit losses Write-offs ) - Balance - end of year $ $ Total purchased invoices and purchase order advances were as follows: For the years ending December 31, 2013 Purchased invoices $ 83,653,644 $ Purchase order advances $ $ 4. DUE FROM CLIENT As of December 31, 2013, Anchor was owed approximately$250,000 from a Food Service Company from whom Anchor had purchased invoices. In July 2013, Anchor determined that the Food Service Company had misdirected certain payments due to Anchor, and Anchor ceased funding this client.OnAugust8,2013,theFood Service Company filed Chapter 11 Bankruptcy. At the time of the bankruptcy filing, Anchor's total funding employed to the Food Service Company was approximately $1,453,500. Under a Court Order approved settlement with the Food Service Company, Anchor collected approximately $1,153,500 of the Food Service Company’s accounts receivable. By Court Order, the final balance of $300,000 is to be paid to Anchor in twelve monthly installments of $25,000 beginning November 8, 2013. 5.PROPERTY AND EQUIPMENT: Property and equipment consist of the following: Estimated Useful Lives December 31, 2013 December 31, 2012 Furniture and fixtures 2-5 years $ $ Computers and software 3-7 years Less: accumulated depreciation ) ) $ $ Depreciation expense was $38,326 and $19,804 for the years ended December 31, 2013 and 2012, respectively. 6.DUE TO FINANCIAL INSTITUTION: On November 8, 2011, Anchor entered into a Rediscount Credit Facility with a Commercial Bank that was effective November 30, 2011 and replaced its prior credit facility. The maximum amount that can be borrowed under the facility is $10 million and the Bank will advance up to 80% of Anchor's advances to its clients. Anchor pays interest on advances monthly at the 90 Day Libor Rate plus 6.25% and various other monthly fees as defined in the agreement. The agreement requires that Anchor maintain at all times a ratio of debt to tangible net worth of not higher than four to one (4:1). As of December 31, 2013, the Company was in compliance. The agreement contains customary representations and warranties, events of default and limitations, among other provisions. The agreement is collateralized by a first lien on all Anchors' assets. The agreement’s next anniversary date is November 30, 2014 and automatically renews each year for an additional year provided that the Company has not provided 60 days’ notice to the Bank in advance of the anniversary date. The facility was renewed through November 30, 2014. This facility contains certain standard covenants, representations and warranties for loans of this type.In the event that we fail to comply with the covenant(s) and the lender does not waive such non-compliance, we could be in default of our credit facility, which could subject us to penalty rates of interest and accelerate the maturity of the outstanding balances in addition to other legal remedies, including foreclosure on collateral.The Company’s President and CEO have provided validity guarantees to the Bank. Anchor owed this financial institution $3,240,942 and $4,977,763 as of December 31, 2013 and 2012, respectively. F-10 7.CAPITAL STRUCTURE: The Company’s capital structure consists of preferred and common stock as described below: Preferred Stock – The Company is authorized to issue 10,000,000 shares of $.001 par value preferred stock.The Company’s Board of Directors determines the rights and preferences of its preferred stock. On January 31, 2007, the Company filed a Certificate of Designation with the Secretary of State of Delaware.Effective with this filing, 2,000,000 preferred shares became Series 1 Convertible Preferred Stock.Series 1 Convertible Preferred Stock will rank senior to Common Stock. Series 1 Convertible Preferred Stock is convertible into 5.1 shares of the Company’s Common Stock.The holder of the Series 1 Convertible Preferred Stock has the option to convert the shares to Common Stock at any time.Upon conversion all accumulated and unpaid dividends will be paid as additional shares of Common Stock. The dividend rate on Series 1 Convertible Preferred Stock is 8%.Dividends are paid annually on December 31st in the form of additional Series 1 Convertible Preferred Stock unless the Board of Directors approves a cash dividend.Dividends on Series 1 Convertible Preferred Stock shall cease to accrue on the earlier of December 31, 2009, or on the date they are converted to Common Shares.Thereafter, the holders of Series 1 Convertible Preferred Stock have the same dividend rights as holders of Common Stock, as if the Series 1 Convertible Preferred Stock had been converted to Common Stock. Common Stock – The Company is authorized to issue 65,000,000 shares of $.0001 par value Common Stock.Each share of Common Stock entitles the holder to one vote at all stockholder meetings.Dividends on Common Stock will be determined annually by the Company’s Board of Directors. During the last quarter of 2013, the Company raised $1,000,000 from the sale of its restricted Common Stock at $.40 per share. An aggregate of 2,500,000 shares of Common Stock were sold under Rule 506 and/or Section 4(2) of the Securities Act of 1933 as amended.The Company also issued 14,493 shares to consultants for services rendered. The changes in Series 1 Convertible Preferred Stock and Common Stock shares for the years ended December 31, 2013 and 2012 is summarized as follows: Series 1 Convertible Common Preferred Stock Stock Balance, January 1, 2012 Preferred Stock Conversions - - Common Stock Issuances - - Balance, December 31, 2012 Preferred Stock Conversions - - Common Stock Issuances - Balance, December 31, 2013 8.RELATED PARTY TRANSACTIONS: Promissory notes payable On March 19, 2014, FlexShopper entered into two Promissory Notes totaling $1,000,000, one with Morry Rubin and the other with a major shareholder and Director of the company. Each demand Promissory Note is for $500,000 and earns interest (payable monthly) at 10% per annum. The Promissory Notes are to assist FlexShopper in purchasing merchandise for lease to support FlexShopper’s growth. F-11 On June 5, 2012, upon approval of the Board, Anchor entered into two Promissory Notes totaling $400,000, one with Morry Rubin and the other with a major shareholder of the company. Each Promissory Note was for $200,000, had a 90 day term, and earned interest (payable monthly) at 15% per annum. The Promissory Notes were to assist Anchor in providing factoring and purchase order funding facilities to some of its clients. The Promissory Notes were subordinate to and supplemented Anchor's $10 Million Rediscount Credit Facility with a Commercial Bank. Both promissory notes were paid on September 5, 2012. Anchor paid $15,123 of interest on these notes for year ended December 31, 2012. Options granted to officers and directors. On March 20, 2012, M. Rubin and B. Bernstein were each granted 10 year options to purchase 250,000 shares of common stock each for a total of 500,000 shares, with the options vesting over a period of 10 years. Due to the anti-dilution provisions of our Series 1 Convertible Preferred Stock, this grant caused an adjustment of our preferred stock into common stock. Each share of Series 1 Preferred Stock is now convertible into 5.1 shares of the Company’s Common Stock. The holders of the Series 1 Convertible Preferred Stock have the option to convert the shares to Common Stock at any time. See Note 7. In June 2012, Paul Healy was granted 10-year non-statutory stock options to purchase 180,000 shares of Anchor’s common stock exercisable at $.25 per share. The options vest one-third immediately and one-third on each of the successive anniversary dates from Mr. Healy joining the board until fully vested. In June 2013, the Company granted the Chief Information Officer of F1exShopper, which is a non-executive officer position, 10-year Incentive Stock Options to purchase 100,000 shares of Anchor's Common Stock, exercisable at $.35 per share. The options vest one-third immediately, and one-third on each of the successive anniversary dates from the date the FlexShopper Chief Information Officer commenced work. 9. EMPLOYMENT AND STOCK OPTION AGREEMENTS: On January 31, 2007, the Board adopted our 2007 Omnibus Equity Compensation Plan (the “Plan”), with 2,100,000 common shares authorized for issuance under the Plan.In October 2009 the Company's stockholders approved an increase in the number of shares covered by the Plan to 4,200,000 shares. The general purpose of the plan is to provide an incentive to the Company’s employees, directors and consultants by enabling them to share in the future growth of the business. At closing of the exchange transaction described above, M. Rubin and Brad Bernstein (“B. Bernstein”), the President of the Company, entered into employment contracts and stock option agreements.Additionally, at closing two non-employee directors entered into stock option agreements. The following summarizes M. Rubin’s employment agreement and stock options: · The employment agreement with M. Rubin currently retains his services as Co-chairman and Chief Executive Officer through January 31, 2015. F-12 · On August 8, 2013, the board agreed to modify M. Rubin’s employment agreement and approved an annual salary of $125,000. Previously M. Rubin received an annual salary of $1.00. M. Rubin is eligible to receive periodic review of his base salary and annual bonuses as determined by the Company’s compensation committee.M. Rubin shall be entitled to a monthly automobile allowance of $1,500. · 10-year options to purchase 650,000 shares exercisable at $1.25 per share, pursuant to the Plan. All of the aforementioned options are fully vested. The following summarizes B. Bernstein’s employment agreement and stock options: · The employment agreement with B. Bernstein currently retains his services as President through January 31, 2015. · An annual salary of $240,000.The Board may periodically review B. Bernstein’s base salary and may determine to increase (but not decrease) the base salary in accordance with such policies as the Company may hereafter adopt from time to time. · The Board approved an annual bonus program for Mr. Bernstein commencing with the 2012 fiscal year and ending with the 2013 fiscal year. The annual bonus is equal to 5% of annual net income provided net income is equal to or greater than $200,000. The bonus is calculated on the Company’s audited GAAP financial statements.B. Bernstein shall be entitled to a monthly automobile allowance of $1,000. · 10-year options to purchase 950,000 shares exercisable at $1.25 per share, pursuant to the Plan. All of the aforementioned options are fully vested. The following table summarizes information about stock options as of December 31, 2013: Exercise Number Remaining Number Price Outstanding Contractual Life Exercisable $ 4years $ 6years $ 6years 500, 000 $ 9years $ 10 years $ 10 years $ 10 years $ 10 years The Company measured the fair value of each option award on the date of grant using the Black Scholes option pricing model (BSM) with the following assumptions: Exercise price $ .17 to $1.25 Term 10 years Volatility 0.38 to 2.50 Dividends 0 % Discount rate 0.02% to 4.75% The fair value amounts recorded for these options in the statement of operations was $49,805 and $10,229 for the years ended December 31, 2013 and 2012, respectively. Stock option activity and weighted average exercise price is summarized as follows: Options Price Options Price Options Price Outstanding at beginning of year Granted - - Cancelled ) ) ) Exercised - Outstanding at end of year Exercisable at end of year F-13 10. WARRANTS: In March, 2007, the Company’s placement agent was issued warrants to purchase 1,342,500 shares of the Company’s common stock.These warrants were due to expire on January 31, 2013, but were extended on the condition that each warrant holder accept a new exercise price of $1.35 per share.Currently, these warrants are scheduled to expire on January 31, 2018 and are currently exercisable at the original price of $1.10 per share.The following information was input into BSM to compute a per warrant price of $.023: Exercise price $ Term 7 years Volatility 40% Dividends 0 % Discount rate % For the year ended December 31, 2013, the Company recorded compensation expense of $1,916 related to the issuance of these warrants. On December 7, 2009, the Company received gross proceeds of $500,002 from the sale of 500,002 shares of common stock and ten year warrants to purchase 2,000,004 shares of common stock exercisable at $1.00 per share. BSM was used to compute the fair value of the warrants. The following table summarizes information about stock warrants as of December 31, 2013: Weighted Average Exercise Number Remaining Number Price Outstanding Contractual Life Exercisable $ 1 Month $ 7 years 11. CONCENTRATIONS: Revenues – The Company recorded revenues from United States companies in the following industries as follows: Industry For the year ending December 31, Staffing $ $ Transportation Service Other Manufacturing - Apparel $ $ Major Customers – The Company did not have any major customers for the years ending December 31, 2013 and 2012 that represented 10% or more of its revenues. Client Accounts - As of December 31, 2013, Anchor has five clients that account for an aggregate of approximately 36.1% of its accounts receivable portfolio andapproximately 16.3% of its revenues for the year ended December 31, 2013.The transactions and balances with these clients as of and for the year ended December 31, 2013 are summarized below: F-14 Percentage of Accounts Receivable Percentage of Revenues for Portfolio the Twelve Months As of Ended Entity December 31, 2013 December 31, 2013 Trucking company in MI % % Cable trenching utility in FL % % Importer in MI % % Aerospace servicer in NM % % Trucking Company in VA % Cash – The Company places its cash and cash equivalents on deposit with financial institutions in the United States. The Federal Deposit Insurance Corporation (FDIC) provides coverage up to $250,000 per depositor at FDIC-insured depository institutions.At December 31, 2013, the Company had approximately $546,000 on deposit in excess of the insured limits. 12. SUPPLEMENTAL DISCLOSURES OF CASH FLOW: Cash paid for interest was as follows: For the year ending December 31, To a financial institution $ $ To a related party - Total $ $ Non-cash financing and investing activities consisted of the following: For the year ending 2013 – None For the year ending 2012 – None 13.INCOME TAXES: For the year ended December 31, 2013, the Company had losses from continuing operations, therefore no current taxes were incurred.For the year ended December 31, 2012, the Company was able to offset its taxable income through the utilization ofnet operating loss carryforwards, therefore no current taxes were incurred. The following table reconciles the total provision for income taxes from continuing operations recorded in the consolidated statement of operations with the amounts computed at the statutory federal tax rate of 34%: Federal tax expense at statutory rate $ ) $ State tax expense ) Permanent items − Change in valuation allowance ) ) Income taxes $
